Exhibit 10.1

 

Execution Version

STOCKHOLDER SUPPORT AGREEMENT

 

STOCKHOLDER SUPPORT AGREEMENT, dated as of June 18, 2020 (this “Agreement”), by
and among Tortoise Acquisition Corp., a Delaware corporation (“TortoiseCorp”),
and certain of the stockholders of Hyliion Inc., a Delaware corporation (the
“Company”), whose names appear on the signature pages of this Agreement (each, a
“Stockholder” and, collectively, the “Stockholders”), in each case, solely in
such Stockholder’s capacity as a Stockholder (and not in any other capacity).

 

WHEREAS, TortoiseCorp, SHLL Merger Sub Inc., a Delaware corporation and wholly
owned subsidiary of TortoiseCorp (“Merger Sub”), and the Company propose to
enter into, simultaneously herewith, a business combination agreement and plan
of reorganization in the form attached hereto as Exhibit B (the “BCA”; terms
used but not defined in this Agreement shall have the meanings ascribed to them
in the BCA), which provides, among other things, that, upon the terms and
subject to the conditions thereof, Merger Sub will be merged with and into the
Company (the “Merger”), with the Company surviving the Merger as a wholly owned
subsidiary of TortoiseCorp; and

 

WHEREAS, as of the date hereof, each Stockholder owns of record the number of
shares of Company Common Stock and Company Preferred Stock as set forth opposite
such Stockholder’s name on Exhibit A hereto (all such shares of Company Common
Stock and Company Preferred Stock and any shares of Company Common Stock and
Company Preferred Stock of which ownership of record or the power to vote is
hereafter acquired by the Stockholders prior to the termination of this
Agreement being referred to herein as the “Shares”).

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 

1. Agreement to Vote. Each Stockholder, by this Agreement, with respect to its
Shares, severally and not jointly, (unless this Agreement shall have been
terminated in accordance with Section 5) hereby agrees to vote, at any meeting
of the stockholders of the Company, and in any action by written consent of the
stockholders of the Company (which written consent shall be delivered promptly,
and in any event within twenty four (24) hours, after the Company requests such
delivery), all of such Stockholder’s Shares held by such Stockholder at such
time (a) in favor of the approval and adoption of the BCA and approval of the
Merger and all other transactions contemplated by the BCA (including but not
limited to approval of the conversion of all Company Preferred Stock into
Company Common Stock subject to and effective immediately prior to the Closing
under the BCA) and (b) against any action, agreement or transaction or proposal
that would result in a breach of any covenant, representation or warranty or any
other obligation or agreement of the Company under the BCA or that would
reasonably be expected to result in the failure of the Merger from being
consummated. Each Stockholder acknowledges receipt and review of a copy of the
BCA.

 



 

 

 

2. Transfer of Shares. Unless this Agreement shall have been terminated in
accordance with Section 5, each Stockholder, severally and not jointly, agrees
that it shall not (a) sell, assign, transfer (including by operation of law),
pledge, dispose of, permit to exist any material lien with respect to, or
otherwise encumber any of the Shares or otherwise agree to do any of the
foregoing, except for a sale, assignment or transfer pursuant to the BCA or to
another stockholder of the Company that is a party to this Agreement and bound
by the terms and obligations hereof, (b) deposit any Shares into a voting trust
or enter into a voting agreement or arrangement or grant any proxy or power of
attorney with respect thereto that is inconsistent with this Agreement or
(c) enter into any contract, option or other arrangement or undertaking with
respect to the direct or indirect acquisition or sale, assignment, transfer
(including by operation of law) or other disposition of any Shares; provided,
that the foregoing shall not prohibit the transfer of the Shares to (i) if
Stockholder is an individual (A) to any member of such Stockholder’s immediate
family, or to a trust for the benefit of Stockholder or any member of
Stockholder’s immediate family, the sole trustees of which are such Stockholder
or any member of such Stockholder’s immediate family or (B) by will, other
testamentary document or under the laws of intestacy upon the death of
Stockholder; or (ii) if Stockholder is an entity, a partner, member, or
affiliate of Stockholder, but only if, in the case of clause (i) and (ii), such
transferee shall execute this Agreement or a joinder agreeing to become a party
to this Agreement.

 

3. Exclusivity. Unless this Agreement shall have been terminated in accordance
with Section 5, each Stockholder, severally and not jointly, agrees not to, and
shall cause its Representatives not to, directly or indirectly, solicit,
initiate or continue any discussions or negotiations with, or encourage or
respond to any inquiries or proposals by, or participate in any negotiations
with, or provide any information to, or otherwise cooperate in any way with any
person or other entity or “group” within the meaning of Section 13(d) of the
Exchange Act, concerning an Alternative Transaction. Each Stockholder shall, and
shall direct its Representatives to, immediately cease any and all existing
discussions or negotiations with any person conducted heretofore with respect to
any Alternative Transaction (other than the transactions contemplated by the
BCA) to the extent required by the BCA. If any Stockholder receives any inquiry
or proposal with respect to an Alternative Transaction at any time prior to the
termination of this Agreement in accordance with Section 5, then such
Stockholder shall promptly (and in no event later than twenty-four (24) hours
after such Stockholder become aware of such inquiry or proposal) notify such
person in writing that the Company is subject to an exclusivity agreement with
respect to the sale of the Company that prohibits them from considering such
inquiry or proposal.

 

4. Representations and Warranties. Each Stockholder, severally and not jointly,
represents and warrants to TortoiseCorp as follows:

 

(a) The execution, delivery and performance by such Stockholder of this
Agreement and the consummation by such Stockholder of the transactions
contemplated hereby do not and will not (i) conflict with or violate any United
States or non-United States statute, law, ordinance, regulation, rule, code,
executive order, injunction, judgment, decree or other order applicable to such
Stockholder, (ii) require any consent, approval or authorization of,
declaration, filing or registration with, or notice to, any person or entity,
(iii) result in the creation of any encumbrance on any Shares (other than under
this Agreement, the BCA and the agreements contemplated by the BCA) or
(iv) conflict with or result in a breach of or constitute a default under any
provision of such Stockholder’s governing documents or any agreement (including
any voting agreement) to which such Stockholder is a party.

 



2

 

 

(b) As of the date of this Agreement, such Stockholder owns exclusively of
record and has good and valid title to the Shares set forth opposite the
Stockholder’s name on Exhibit A free and clear of any security interest, lien,
claim, pledge, proxy, option, right of first refusal, agreement, voting
restriction, limitation on disposition, charge, adverse claim of ownership or
use or other encumbrance of any kind, other than pursuant to (i) this Agreement,
(ii) applicable securities laws, and (iii) the Company’s Certificate of
Incorporation and bylaws, or that certain Amended and Restated Right of First
Refusal and Co-Sale Agreement, dated as of August 29, 2017, by and among the
Company and the persons named therein, and as of the date of this Agreement,
such Stockholder has the sole power (as currently in effect) to vote in
accordance with this Agreement and right, power and authority to sell, transfer
and deliver such Shares, and such Stockholder does not own, directly or
indirectly, any other Shares.

 

(c) Such Stockholder has the power, authority and capacity to execute, deliver
and perform this Agreement and this Agreement has been duly authorized, executed
and delivered by such Stockholder.

 

5. Termination. This Agreement and the obligations of the Stockholders under
this Agreement shall automatically terminate upon the earliest of (a) the
Effective Time; (b) the termination of the BCA in accordance with its terms and
(c) the effective date of a written agreement of the parties hereto terminating
this Agreement. Upon termination of this Agreement, neither party shall have any
further obligations or liabilities under this Agreement; provided that nothing
in this Section 5 shall relieve any party of liability for any willful material
breach of this Agreement occurring prior to termination. The representations and
warranties contained in this Agreement and in any certificate or other writing
delivered pursuant hereto shall not survive the Closing or the termination of
this Agreement.

 

6. Miscellaneous.

 

(a) Except as otherwise provided herein, all costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such costs and expenses, whether or not the
transactions contemplated hereby are consummated.

 

(b) All notices, requests, claims, demands and other communications hereunder
shall be in writing and shall be given (and shall be deemed to have been duly
given upon receipt) by delivery in person, by e-mail or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
parties at the following addresses or e-mail addresses (or at such other address
or email address for a party as shall be specified in a notice given in
accordance with this Section 6(b)):

 

If to TortoiseCorp, to it at:

 

Tortoise Acquisition Corp.

452 Fifth Avenue

14th Floor

New York, NY 10018

Attention: Vincent T. Cubbage; Steven C. Schnitzer

Email: vcubbage@tortoiseadvisors.com; sschnitzer@tortoiseadvisors.com

 



3

 

 

with a copy to:

 

Vinson & Elkins L.L.P.

1114 Avenue of the Americas

32nd Floor

New York, NY 10036

Attention: Brenda Lenahan; Ramey Layne; John Kupiec

Email: blenahan@velaw.com; rlayne@velaw.com; jkupiec@velaw.com

 

If to a Stockholder, to the address or email address set forth for Stockholder
on the signature page hereof.

 

(c) If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

 

(d) This Agreement and any other Ancillary Agreement to which the Stockholder is
a party constitute the entire agreement among the parties with respect to the
subject matter hereof and supersedes all prior agreements and undertakings, both
written and oral, among the parties, or any of them, with respect to the subject
matter hereof. This Agreement shall not be assigned (whether pursuant to a
merger, by operation of law or otherwise), by any party without the prior
express written consent of the other parties hereto.

 

(e) Except as set forth below, this Agreement shall be binding upon and inure
solely to the benefit of each party hereto (and TortoiseCorp’s permitted
assigns), and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement. No Stockholder shall be liable
for the breach by any other Stockholder of this Agreement.

 

(f) The parties hereto agree that irreparable damage would occur in the event
any provision of this Agreement was not performed in accordance with the terms
hereof and that the parties shall be entitled to specific performance of the
terms hereof, in addition to any other remedy at law or in equity.

 

(g) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware applicable to contracts executed in and to be
performed in that State. All Actions arising out of or relating to this
Agreement shall be heard and determined exclusively in any Delaware Chancery
Court. The parties hereto hereby (i) submit to the exclusive jurisdiction of the
Delaware Chancery Court for the purpose of any Action arising out of or relating
to this Agreement brought by any party hereto, and (ii) irrevocably waive, and
agree not to assert by way of motion, defense, or otherwise, in any such Action,
any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated hereunder may not be enforced in or by any of the above-named
courts.

 



4

 

 

(h) This Agreement may be executed and delivered (including by facsimile or
portable document format (pdf) transmission) in counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

(i) At the request of TortoiseCorp, in the case of any Stockholder, or at the
request of the Stockholders, in the case of TortoiseCorp, and without further
consideration, each party shall execute and deliver or cause to be executed and
delivered such additional documents and instruments and take such further action
as may be reasonably necessary to consummate the transactions contemplated by
this Agreement.

 

(j) This Agreement shall not be effective or binding upon any Stockholder until
after such time as the BCA is executed and delivered by the Company,
TortoiseCorp and Merger Sub.

 

(k) Each of the parties hereto hereby waives to the fullest extent permitted by
applicable law any right it may have to a trial by jury with respect to any
litigation directly or indirectly arising out of, under or in connection with
this Agreement. Each of the parties hereto (i) certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce
that foregoing waiver and (ii) acknowledges that it and the other parties hereto
have been induced to enter into this Agreement and the transactions contemplated
hereby, as applicable, by, among other things, the mutual waivers and
certifications in this Section 6(k).

 

(l) Stockholder signs this Agreement solely in Stockholder’s capacity as a
holder of Shares of the Company, and not in Stockholder’s capacity as a
director, officer or employee of Company or in Stockholder’s capacity as a
trustee or fiduciary of any employee benefit plan or trust. Notwithstanding
anything herein to the contrary, nothing herein shall in any way restrict a
director or officer of the Company in the exercise of his or her fiduciary
duties as a director or officer of the Company or in his or her capacity as a
trustee or fiduciary of any employee benefit plan or trust or prevent or be
construed to create any obligation on the part of any director or officer of the
Company or any trustee or fiduciary of any employee benefit plan or trust from
taking any action in his or her capacity as such director, officer, trustee or
fiduciary.

 

5

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  TORTOISE ACQUISITION CORP.         By: /s/ Vincent T. Cubbage   Name: Vincent
T. Cubbage   Title: Chief Executive Officer and President

 

Signature page to Stockholder Support Agreement

 

 

 

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  THOMAS HEALY       /s/ Thomas Healy   Thomas Healy         Address:  3201
Esperanza Crossing APT 510     Austin, TX 78758         Email:
thomas@hyliion.com

 

Signature page to Stockholder Support Agreement

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  EDWARD OLKKOLA       /s/ Edward Olkkola   Edward Olkkola         Address:  608
Innwood DR     Georgetown, TX 78628         Email: ed@teakwoodcapital.com

 

Signature page to Stockholder Support Agreement

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  JEANNE OLKKOLA       /s/ Jeanne Olkolla   Jeanne Olkkola         Address:  608
Innwood Dr.     Georgetown, TX 78628         Email: jeannerene.61@gmail.com

 

Signature page to Stockholder Support Agreement

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  DAVID DOUGLAS       /s/ David Douglas   David Douglas         Address:  1623
Harvard Street     Houston, TX 77008         Email: david@falconpartnersltd.com

 

Signature page to Stockholder Support Agreement

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  AXIOMA VENTURES, LLC       By: Axioma Holdings, LLC   Its: Sole Member   By:
Axioma Management, LLC   Its: Manager         By: /s/ Howard Jenkins   Name:
Howard Jenkins   Title: Manager         Address:  601 S. Boulevard     Tampa, FL
33606         Email: hmjhmj@me.com

 

Signature page to Stockholder Support Agreement

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  COLLE CAPITAL PARTNERS I, LP       By: /s/ Victoria Grace   Name: Victoria
Grace   Title: Authorized Person         Address:  55 Hudson Yards     NY NY
10001         Email: victoria@collecapital.com

 

Signature page to Stockholder Support Agreement

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  COLLE HLN ASSOCIATES LLC       By: /s/ Victoria Grace   Name: Victoria Grace  
Title: Authorized Person         Address:  55 Hudson Yards     NY NY 10001      
  Email: victoria@collecapital.com

 

Signature page to Stockholder Support Agreement

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  CONCORD PARTNERS LLC       By: /s/ David Douglas   Name: David Douglas  
Title: Vice President and Corporate Secretary         Address:  1623 Harvard
Street     Houston, TX 77008         Email: david@falconpartnersltd.com

 

Signature page to Stockholder Support Agreement

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  CRA FUND II LLC       By: Berkshire Partners LLC   Its: Manager         By:
/s/ Daniel P. Carbonneau   Name: Daniel P. Carbonneau   Title: A Duly Authorized
Signatory         Address:  c/o Berkshire Partners LLC     200 Clarendon Street
    Boston, MA 02116   Email: crafund2berkshirepartners.com

 

Signature page to Stockholder Support Agreement

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  DOUGCAP, LLC       By: /s/ Steven Douglas   Name: Steven Douglas   Title:
Managing Member         Address:  3015 Virginia St,     Houston, TX 77098      
  Email: steven@dougcapmgmt.com

 

Signature page to Stockholder Support Agreement

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  ROTUNDA ENTERPRISES, LLC       By: /s/ Steven Douglas   Name: Steven Douglas  
Title: Managing Member         Address:  3015 Virginia St,     Houston, TX 77098
        Email: steven@dougcapmgmt.com

 

Signature page to Stockholder Support Agreement

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  FJ MANAGEMENT INC.       By: /s/ Richard Bozzelli   Name: Richard Bozzelli  
Title: Chief Financial Officer         Address:  185 S. State Street, Ste. 1300
    Salt Lake City, UT 84111         Email: rick.bozzelli@fjmgt.com

 

Signature page to Stockholder Support Agreement

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  NEW ERA CAPITAL PARTNERS, L.P.       By: /s/ Gideon Argov   Name: Gideon Argov
  Title: General Partner         Address:  99 Lincoln Street     Newton
Highlands, MA 02461         Email: gideon@neweracp.com

 

Signature page to Stockholder Support Agreement

 

 

 



 

 